DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  in line 2 of claim 5 the phrase "preferably a clips" contains a grammatical mistake in the form of an improper plurality. The claim should be amended to recite "preferably a clip", "preferably a plurality of clips" or a desired equivalent thereof.  Appropriate correction is required.
Claim 2 is objected to because of the following informalities: in line 3 of claim 2, the component "a hollow sleeve" is recited but each following mention of this component refers to it only as "the sleeve". It is recommended for clarity's sake that each recitation state either "the hollow sleeve" or "the sleeve".  Appropriate correction is required
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” which are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are:
Claim 1, line 6: “means to be mounted to the stationary structure”
Claim 1, lines 8-9: “means to support the surgical access device”
Claim 3, lines 1-2: “a releasable connection means”
Claim 5, line 3: “the releasable connection means”
Claim 8, lines 2-3: “means… to hold a surgical instrument”
Claim 11, line 2: “means to be mounted”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 3, 5, 6, 8, 9, and 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2, 3, 6, and 12 recites the broad recitation "and", and the claims also recite "/or" which is the narrower statement of the range/limitation in the phrase “and/or” included in these claims. The claims are considered indefinite because there is a question or doubt as to whether the features introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 2 recites the limitation "the one or more passages" in line 2.  There is insufficient antecedent basis for this limitation in the claim because all prior mentions of “the passages” (in claim 1) are only nominal, included as part of a functional limitation. It is unclear from the language of the claims whether the access device (and its passages) are being positively claimed. It is recommended that the access device (and its passages) be positively recited in claim 1, not as an object of functional language, in order to remedy this.
Claim 2 recites the limitation “the surgical access device” in line 3. There is insufficient antecedent basis for this limitation in the claim because all prior mentions of “the surgical access device” (in claim 1) are only nominal, included as part of a functional limitation. It is unclear from the language of the claims whether the access device are being positively claimed. It is recommended that the access device be positively recited in claim 1, not as an object of functional language, in order to remedy this.
Claim 5 recites the limitation “the releasable connection means” in line 3. There is insufficient antecedent basis for this limitation in the claim because claim 5 depends from claim 1, yet “a releasable connection means” is introduced in claim 3. It is recommended that claim 5 be amended to depend from claim 3 instead to establish proper antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (PGPub US 2008/0272251 A1).
With respect to claim 1, Brown et al. discloses a surgical access apparatus (Fig. 1) for minimally invasive surgery (capable of being used in minimally invasive surgery) comprising a carrying structure (see Fig. 1) mountable to a stationary structure (mounts to 4 via 5) during the surgery to connect a surgical access device having a port body with one or more passages to the stationary structure (capable of holding a surgical access device in 6, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device", this is a functional limitation); wherein the carrying structure comprises: a first arm (arm in Fig. 1) having a first end (right end near 4) and a second end (left end near 6) opposite to the first end wherein the first arm comprises means to be mounted (4) to the stationary structure (5) at the first end thereof (right end near 4) and wherein the first arm is able to be attached to the surgical access device at the second end thereof (capable of holding a surgical access device in 6, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device", this is a functional limitation) comprising means to support the surgical access device (6); and a second arm with a first end and an opposite second end articulated on the first arm (PP [0038]: "it is also possible of course to configure the carrier arm 2 with multiple arms in such a way that, starting from one joint 3, several carrier arm members 2a point in various directions. These carrier arm members 2a, for their part, can be coupled in turn by joints 3 with additional carrier arm members and can each be configured on their distal ends with instrument intakes 6 for inserting the medical instruments that are to be positioned by the holding device 1", see annotated Fig. 1 below showing this) for holding a surgical instrument at a second end thereof movable about the surgical access device (capable of holding a surgical instrument in 6 and articulating around joints, PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device") such that the surgical instrument supported by the second arm can be passed through the surgical access device through one of the passages (capable of performing this function).

    PNG
    media_image1.png
    678
    443
    media_image1.png
    Greyscale

Regarding claim 6, Brown et al. further discloses wherein the second arm (see annotated Fig. 1 above, see also PP [0038]) is for holding a surgical instrument, preferably an endoscope, movable with respect to the surgical access device and/or positionable above the surgical access device such that the surgical instrument supported by the second arm can be passed through one of the passages (capable of performing this function by attaching an instrument to 6, see also Fig. 7).
Regarding claim 7, Brown et al. further discloses wherein the first end of the second arm (right end attached to joint 3, see annotated Fig. 1 and PP [0038] above) is articulated on the first arm (PP [0038]).
Regarding claim 8, Brown et al. further discloses wherein the second end of the second arm (6 of second arm, see annotated Fig. 1 above and PP [0038]) comprises means, preferably a connection member, clips, or gripper, to hold a surgical instrument (see 6 in Fig. 7).
With respect to claim 9, Brown et al. further discloses wherein the second arm is articulated at the first end thereof on the first arm, preferably between the first and second ends of the first arm, preferably via a joint (see annotated Fig. 1 above, PP [0038]: "it is also possible of course to configure the carrier arm 2 with multiple arms in such a way that, starting from one joint 3, several carrier arm members 2a point in various directions. These carrier arm members 2a, for their part, can be coupled in turn by joints 3 with additional carrier arm members and can each be configured on their distal ends with instrument intakes 6 for inserting the medical instruments that are to be positioned by the holding device 1").
With respect to claim 10, Brown et al. further discloses wherein the second end of the second arm (right end of arm shown in annotated Fig. 1) comprises a, preferably articulated, attachment part or connection member (6, see Fig. 7 also) for supporting a surgical instrument (PP [0037]: "an instrument intake 6 for installing the medical instrument that is to be positioned by means of the holding device").
Regarding claim 11, Brown et al. further discloses wherein the first arm (see Fig. 1) comprises means (4) to be mounted to a stationary structure (5) at the first end (right end of arm) thereof.
With respect to claim 12, Brown et al. further discloses wherein the first arm and/or the second arm comprises a plurality of arm portions (2a in Fig. 1) bendably or pivotably connected to each other (bendably connected via joints 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PGPub US 2008/0272251 A1) in view of McGrogan et al. (US Patent No. 10,470,827 B2).
With respect to claim 2, Brown et al. fails to disclose wherein a joint is arranged in at least one of the one or more passages for pivotally supporting the surgical instruments and/or the surgical access device further comprises a hollow sleeve encasing the port body wherein the sleeve is made of a material having more rigidity than a material of the port body.
	In the related field of access devices (abstract), McGrogan et al. teaches an access device (Fig. 5) comprising one or more passages (506 and 100) wherein a joint (412) is arranged in at least one of the one or more passages (506) for pivotally supporting the surgical instruments (col. 6, lines 50-53: “In some embodiments, assistant port 412 can include a guide, such as a ball, through which instrument 504 can be inserted. The ball may act as a ball-joint for guidance of instrument 504 into incision 112”) and/or the surgical access device further comprises a hollow sleeve (420 and 422 in Figs. 4A-B) encasing the port body (414) wherein the sleeve (420 and 422) is made of a material having more rigidity than a material of the port body (see Fig. 5, 414 is able to bend and therefore is less rigid) (note that the BRI of “and/or” is “or”, meaning this limitation is not required to be met by McGrogan et al.).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Brown et al. disclosure to incorporate the teachings of McGrogan et al. and include wherein a joint is arranged in at least one of the one or more passages for pivotally supporting the surgical instruments and/or the surgical access device further comprises a hollow sleeve encasing the port body wherein the sleeve is made of a material having more rigidity than a material of the port body. One of ordinary skill in the art would have been motivated to perform this modification to provide guidance to an inserted instrument (col. 6, lines 50-53) and because it is a simple substitution of instruments to be held by Brown et al. that would have yielded predictable results.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PGPub US 2008/0272251 A1). 
With respect to claim 4, Brown et al. and Thompson et al. fail to disclose wherein the sleeve is formed integral with the first arm at the second end thereof.
	However, it would have been prima facie obvious for one of ordinary skill in the art to modify the Brown et al. reference such that the sleeve is formed integral with the first arm at the second end thereof. One of ordinary skill in the art would have been motivated to perform this modification because it would have been obvious to try (see MPEP 2143 Section E). In this case, there are a finite number of solutions- a sleeve being removable with an arm via a coupling mechanism or a sleeve being integrally formed with an arm. Furthermore, one of ordinary skill in the art could have pursued these known potential solutions with a reasonable expectation of success.
Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (PGPub US 2008/0272251 A1) in view of Thompson et al. (PGPub US 2017/008690 A1).
Regarding claim 3, Brown et al. fails to disclose wherein the sleeve comprises a releasable connection means, preferably arranged externally and/or at an end portion or at the rim of the sleeve.
	In the related field of mounting access ports (abstract), Thompson et al. teaches an access port (see Fig. 5) comprising a sleeve (510) wherein the sleeve (510) comprises a releasable connection means (512), preferably arranged externally and/or at an end portion or at the rim of the sleeve (grooves 512 are arranged externally on the upper end of 510).
	It would have been prima facie obvious for one of ordinary skill in the art to modify the Brown et al. reference to incorporate the teachings of Thompson et al. and include wherein the sleeve comprises a releasable connection means, preferably arranged externally and/or at an end portion or at the rim of the sleeve. One of ordinary skill in the art would have been motivated to perform this modification because it is a simple substitution of instruments to be held by Brown et al. and coupling means that would have yielded predictable results.
With respect to claim 5, Brown et al. further discloses wherein the second end of the first arm (left end of arm in Fig. 1) comprises a connection member (6). However, Brown et al. fails to disclose wherein the connection member is preferably a clips or a gripper, to grip the sleeve at its outer peripheral surface via the releasable connection means, which preferably comprises an engaging member, preferably a protrusion, a groove, a rib or a rail to be engaged by a gripper which preferably comprises a rib, rail, or a groove respectively cooperating with the engaging member.
	In the related field of mounting access ports to arms (abstract), Thompson et al. teaches an access port (see Fig. 5) with a sleeve (510), and a connection member (550), wherein the connection member (550) is preferably a clips or a gripper (550 is a gripper), to grip the sleeve (510) at its outer peripheral surface via the releasable connection means (512), which preferably comprises an engaging member, preferably a protrusion, a groove (512 are grooves), a rib or a rail to be engaged by a gripper (550) which preferably comprises a rib (edges of 550 which grip 512 can be considered ribs), rail, or a groove respectively cooperating with the engaging member (512).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Brown et al. disclosure to incorporate the teachings of Thompson et al. and include wherein the connection member is preferably a clips or a gripper, to grip the sleeve at its outer peripheral surface via the releasable connection means, which preferably comprises an engaging member, preferably a protrusion, a groove, a rib or a rail to be engaged by a gripper which preferably comprises a rib, rail, or a groove respectively cooperating with the engaging member. Doing so would have been a simple substitution of instruments and coupling members that would have yielded predictable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pagliuca (PGPub US 2002/0143235 A1) teaches an apparatus for supporting an endoscope (abstract).
Kwang-Gi Kim et al. (PGPub US 2010/0274078 A1) teaches an endoscope manipulator (abstract).
Oberlander et al. (PGPub US 2014/0350346 A1) teaches an access port which is able to be mounted to an arm (see 24 in Fig. 2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908. The examiner can normally be reached Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771                                                                                                                                                                                                        /TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771